FILED
                            NOT FOR PUBLICATION                               SEP 6 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANTHONY WAYNE JOHNSON, Jr.,                      No. 10-16774

              Plaintiff - Appellant,             D.C. No. 5:10-cv-01273-JW

  v.
                                                 MEMORANDUM *
MATTHEW CATE; ANTHONY
HEDGPETH,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    James Ware, Chief District Judge, Presiding

                            Submitted August 11, 2011 **

Before: THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       California prisoner Anthony Wayne Johnson, Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state

a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s dismissal of Johnson’s complaint without leave to amend under

28 U.S.C. § 1915A(a). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

affirm.

      Johnson failed to allege facts demonstrating that Defendant acted with intent

to discriminate against him on the basis of his membership in any protected class.

Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir. 2005) (plaintiff

alleging an equal protection violation “must show that the defendants acted with an

intent or purpose to discriminate against the plaintiff based upon membership in a

protected class” (internal quotation marks and citations omitted)).

      Finally, the district court did not abuse its discretion in denying Johnson’s

motion to alter the judgment under Rule 59(e) and allow an amended complaint

under Rule 15(a). See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (listing requirements for reconsideration under

Rule 59(e)).

      AFFIRMED.




                                          2